DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, and the species of a) cetylstearyl alcohol as the saturated C16-C22 fatty alcohol (a) speciesl b) sodium N-stearoyl-N-methyl taurate as the anionic surfactant (b) species. Elected claims 1-19 read on this elected species and c) glycerol as the polyol (c) species, with claims 1-19 reading on the elected species in the reply filed on 2/2/2022 is acknowledged.
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.

Priority
	While Applicants have claimed priority to French Application 1855860, as Applicants have not provided a certified English translation of the Application the claims are awarded an effective filing date of 6/27/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 recites “cetyl alcohol or hexadecanol (C16),” “stearyl alcohol or octadecanol (C18)” and behenyl alcohol (C22).
The phrase in parenthesis renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For examples, does the C22 refer exclusively to behenyl alcohol, or does it also embrace branched fatty acids having 22 carbons.  See MPEP § 2173.05(d).  
Furthermore, the use of both “cetyl alcohol” and  “hexadecanol” along with “or” renders the claim indefinite as cetyl alcohol and hexadecanol are known in the art to be synonyms, however, use of “or” coupled with hexadecanol (C16) makes the claim unclear as it appears to be proposing an alternative between 2 same alternatives, albeit with different names, unless hexadecanol (C16) is referring to a compound distinct from cetyl alcohol.  The same applies to stearyl alcohol.
Claim 10 recites the limitation "M" in line 2.  There is insufficient antecedent basis for this limitation in the claim as the claim from which is depends fails to discuss “M”.  For purposes of examination the claim will be examined as depending from claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-15 and 17-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyama (US 2013/0005835), cited on the 9/27/2021 IDS.
Uyama discloses an emulsified cosmetic composition, such as for skin care, comprising a) higher aliphatic alcohol, (B) ingredient is an anionic surfactant, (C) ingredient is a cationic surfactant, (D) ingredient is water, (E) ingredient is an oil component (Abs and [0068]).  
Example 2A-1 discloses an O/W emulsion that comprises:
11% polyols (butylene glycol, glycerol and dipropylene glycol)- reading on instant claims 1(c ) and 13-15;
1.4% of fatty alcohols (stearyl alcohol and behenyl alcohol) – reading on instant claims 4-5;
.2% of sodium N-stearoyl-N-methyltaurate – reading on instant claims 1(b), 2 and 8-11, which comprises one C16-C22 hydrocarbon chain and has sulfonate function and falls within the structure of formula I presented in claim 9; and
an oil phase comprising 3% dimeticone (which is calculated to make up 60% of the oil component as the instant specification states that for purposes of the invention, the oily phase does not include the fatty alcohols and anionic surfactants as claimed (pg. 6-7 of the filed specification)) – reading on instant claims 1(d) and 17-19.
However, as seen above, the above embodiments does not comprise fatty alcohols in the claimed 2.5-7% or 2.5-4.5%, as recited by instant claims 1 and 7, however, working example 4-1 teaches the use of 4.2% fatty alcohols and Uyama that these alcohols can be used in amounts ranging from 1.0-10% [0026], thus a skilled artisan before the effective filing date of the claimed invention, would have recognized that the amount of fatty alcohol used are not limited to those presented in the working examples, thus teachings a range that overlaps with the instant claims.
Regarding the claimed mass ratio, Example 2A-1 teaches a ratio of 7/1, however, as made obvious above amounts of fatty alcohol in range of 1-10% can be used which results in a mass ratio of (5-50)/1, which overlaps with the claimed ratios and overlapping ratios are prima facie obvious absent evidence of criticality.
Uyama teaches that the composition is preferably an O/W emulsion wherein the oil component is the inner phase and water is the outer phase, which reads on oily phase being dispersed in the water phase [0050 and 0022]. 
Regarding claim 3: The prior art makes obvious the use of a mixture of behenyl and stearyl alcohols (i.e. a mixture of C18 and C22 carbons) and the use of sodium N-stearoyl-N-methyltaurate which has a C17 alkyl group, reading on the number of carbons between component (a) and (b) to not be more than 5.

Claims 1-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyama (US 2013/0005835) and Kroepke (US 2010/0173027), cited on the 9/27/2021 IDS.

Regarding claims 1(a) and 4-7: Uyama teaches that the higher aliphatic alcohol (a) is preferably chosen from saturated straight chain monovalent alcohol’s in terms of stability, examples of suitable alcohols include cetyl alcohol, stearyl alcohol and behenyl alcohol.  Uyama further teaches that it is preferable to use a mixture of two or more, therefore, it would have been prima facie obvious to use a mixture of cetyl and stearyl alcohol yielding no more than one would expect from such as arrangement as these two alcohols and mixtures are specifically contemplated [0023-0024].  Uyama teaches that these alcohols can be used in amounts ranging from 1.0-10%, which overlaps with the claimed 2.5-7% and 2.5-4.5% and overlapping ranges are prima facie obvious [0026].
Regarding claims 1(b), 2 and 8-11: Uyama teaches that the anionic surfactant (b) is preferably sodium N-stearoyl-N-methyltaurate [0038], which comprises one C16-C22 hydrocarbon chain and has sulfonate function and falls within the structure of formula I presented in claim 9. This surfactant is taught to be used in amounts ranging from 0.01-2%, preferably 0.1-0.5% [0040].
Regarding claim 3: The prior art makes obvious the use of a mixture of cetyl and stearyl alcohols (i.e. a mixture of C16-C18 carbons) and the use of sodium N-stearoyl-N-methyltaurate which has a C17 alkyl group, reading on the number of carbons between component (a) and (b) to not be more than 5.
Regarding the mass ratio of claim 1 and 12: The prior art makes obvious the use of 1-10% of fatty alcohol and 0.1-0.5% of sodium N-stearoyl-N-methyltaurate, which results in a ratio of (2-100)/1, which overlaps with the claimed ratios and overlapping ratios are prima facie obvious absent evidence of criticality.
Uyama teaches that the composition is preferably an O/W emulsion wherein the oil component is the inner phase and water is the outer phase, which reads on oily phase being dispersed in the water phase [0050 and 0022]. 
Regarding claims 1(d) and 17-19: Uyama teaches that the selection of the oil component is not limited and preferred oil components include silicone oils (selected from a finite number of options).  
Uyama teaches the use of polyols such as glycerol. Butylene glycol and dipropylene glycol (see working examples), reading on instant claims 13-15, but Uyama does not teach these to be used in amounts ranging from 20-80% as recited by instant claim 16.
Kroepke discloses O/W cosmetic emulsions comprising one or more fatty alcohols in amounts of 2-10% and at least 15% of at least one moisturizer, preferably glycerol (Abs and [0001 and 0032-0033]).  These moisturizers work by reducing moisture release by the horny layer (also called trans-epidermal water loss (TEWL)) and/or of positively influencing hydration of the horny layer [0028].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Uyama and add at least 15% (which overlaps with 20-80% as claimed) of a moisturizer such as glycerol, in to the composition of Uyama as Kroepke teaches this to be a suitable moisturizer for use in O/W emulsions teaches that the combined use of fatty alcohols and glycerol leads to an improvement in the skin moisture and skin smoothness [0038]. One of skill in the art would have a reasonable expectation of success as both Uyama and Kroepke teach O/W cosmetic composition for application to the skin comprising fatty alcohols, in overlapping amounts, and Uyama teaches that polyvalent alcohols (which embraces glycerol) can be effectively added.

Claims 1-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubrun (WO2018/108878) and Kroepke (US 2010/0173027), cited on the 9/27/2021 IDS.

Aubrun teaches the composition to comprise a moisturizing agents as an active agent (pg. 19). 
Example 7 discloses a composition comprising: 
5.6% of C16/C18 cetylstearyl alcohol – reading on instant claims 1(a) and 4-7;
1.4% of sodium N-stearoyl-N-methyltaurate – reading on instant claims 1(b), 2, 8-11;
30% of an oil phase comprising 24% silicone oil which is calculated to make up 80% of the oil phase – reading on instant claims 1(d) and 17-19; and water.
Regarding the mass ratio of claims 1 and 12: Example 7 has a mass ratio of 4/1 which falls within the claimed ranges.
Regarding claim 3: The prior art makes obvious the use of a mixture of cetyl and stearyl alcohols (i.e. a mixture of C16-C18 carbons) and the use of sodium N-stearoyl-N-methyltaurate which has a C17 alkyl group, reading on the number of carbons between component (a) and (b) to not be more than 5.
Regarding claims 7, the above embodiments does not comprise fatty alcohols 2.5-4.5%, as however, Aubrun that these alcohols can be used in amounts ranging from 1.0-10% (pg.4), thus a skilled artisan before the effective filing date of the claimed invention, would have recognized that the amounts used are not limited to those presented in the working examples, thus teachings a range that overlaps with the instant claims.
However, Aubrun does not teach the use of polyols in amounts ranging from 20-80% as recited by instant claims  13-16.
Kroepke discloses teaches O/W cosmetic emulsions comprising one or more fatty alcohols in amounts of 2-10% and at least 15% of at least one moisturizer, preferably glycerol (Abs and [0001 and 
It would have been prima facie obvious to a person of ordinary skill in thart art at the time before the effective filing date of the claimed invention to modify the teachings of Aubrun and add at least 15% of a moisturizer such as glycerol, in to the composition of Aubrun as Kroepke teaches this to be a suitable moisturizer for use in O/W emulsions teaches that the combined use of fatty alcohols and glycerol leads to an improvement in the skin moisture and skin smoothness [0038]. One of skill in the art would have a reasonable expectation of success as both Aubrun and Kroepke teach O/W cosmetic composition for application to the skin comprising fatty alcohols, in overlapping amounts, and Aubrun teaches that active agents including moisturizers can be added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 9, 11, 13-16 of copending Application No. 16/469508 in view of Kroepke (US 2010/0173027). 
US’508 discloses a composition, in the form of an oil-in-water emulsion for making up the skin comprising: from 0.1 to 40% by weight relative to the total weight of the composition of a mixture of a C16 and C18 fatty alcohol , from 0.05 to 5% by weight relative to the total weight of the composition of at least one anionic surfactant, specifically sodium N-stearoyl-N-methyltaurate, wherein the weight ratio of anionic surfactant of formula (I)/fatty alcohol is approximately ¼, 0.1-40% of at least one oil, such as silicone oils and 1-10% of a wax (thus overlapping with a oil phase comprising 60% or more of a silicone oil).
However, US’508 does not teach the use of polyols in amounts ranging from 20-80% as recited by instant claim 16.
Kroepke discloses teaches O/W cosmetic emulsions comprising one or more fatty alcohols in amounts of 2-10% and at least 15% of at least one moisturizer, preferably glycerol (Abs and [0001 and 0032-0033]).  These moisturizers work by reducing moisture release by the horny layer (also called trans-epidermal water loss (TEWL)) and/or of positively influencing hydration of the horny layer [0028].
.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613